Case 1:19-cv-24602-JLK Document 5 Entered on FLSD Docket 12/02/2019 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA c

Case No.: 19-cv-24602-KING/BECERRA

ELIER GONZALEZ,
Plaintiff,
VS.

NPAS, INC., and KENDALL
HEALTHCARE GROUP, LTD.
d/b/a KENDALL REGIONAL
MEDICAL CENTER,

Defendants.
/

ORDER EXTENDING TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT

THIS MATTER comes before the Court on the Unopposed Motion of Defendants NPAS,
Inc. and Kendall Healthcare Group, Ltd., d/b/a Kendall Regional Medical Center (“Defendants”)
for Extension of Time to File Respond to Complaint [ECF No. 4].
Having reviewed the Motion, and being otherwise fully advised of the premises, it is hereby
~ ORDERED that the Motion is GRANTED.
Defendants may file their Responses to the Complaint on or before December 20, 2019.
DONE and ORDERED (vs Chambers at the Wilkie D. Ferguson, Jr. United Courthouse

Miami, Florida this)” _ — day of Decattber, 2019.

ES LAWRENCE KING Z

 

 

ONITY STATES DISTRICT JUD

Copies to: Counsel for all parties of record
